department of the treasury internal_revenue_service washington d c date number release date cc ebeo br6 wta-n-104310-00 uilc internal_revenue_service national_office field_service_advice memorandum for patrice sadowski sec_218 coordinator new jersey district from harry beker branch chief branch cc ebeo br6 subject workmen’s compensation benefits this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend statute state issue whether amounts received by an employee under the statute are subject_to income and employment_taxes conclusion the full amount received under the statute is excludable from the employee’s gross_income under sec_104 of the internal_revenue_code the code however the amounts are nevertheless subject_to federal_insurance_contributions_act fica_taxes to the extent they exceed the amount awarded under the state’s workmen’s compensation law wta-n-104310-00 law and analysis the statute provides whenever any employee entitled to sick leave under this chapter is absent from his post of duty as a result of a personal injury caused by an accident arising out of and in the course of his employment his employer shall pay to such employee the full salary or wages for the period of such absence for up to one calendar_year without having such absence charged to the annual sick leave or the accumulated sick leave salary or wage payments provided in this section shall be made for absence during the waiting_period and during the period the employee received or was eligible to receive a temporary disability benefit any amount of salary or wages paid or payable to the employee pursuant to this section shall be reduced by the amount of any workman’s compensation award made for temporary disability sec_61 of the code provides that gross_income means all income from whatever source derived including compensation_for services sec_104 of the code states that generally gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 excludes from gross_income amounts that are received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to employees for personal injuries or sickness incurred in the course of employment however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a nonoccupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen’s compensation act or acts wta-n-104310-00 in revrul_83_91 1983_1_cb_38 the taxpayer was awarded benefits by the state workmen’s compensation commissioner the taxpayer was also entitled to disability retirement benefits under a statute in the nature of a workmen’s compensation act that exceeded the workmen’s compensation award the taxpayer elected to receive the larger retirement benefit in lieu of the payment from the workmen’s compensation commission the entire amount of the disability retirement benefit was excludable from the taxpayer’s gross_income you believe the statute is distinguishable from the provision considered in revrul_83_91 because the taxpayer in the revenue_ruling could choose either the workmen’s compensation benefits or the disability retirement benefits on the other hand under the statute because the payments are reduced by the amount of any workmen’s compensation award you believe the statute makes payments in excess of the amount provided in the applicable workmen’s compensation act or acts and therefore should be taxable however revrul_83_91 holds that if disability payments are made pursuant to a statute in the nature of a workmen’s compensation act those payments are not subject_to the limitation in sec_1_104-1 of the regulations that provides that the exclusion is disallowed to the extent that the amounts received are in excess of the amounts receivable under the applicable workmen’s compensation acts the limitation in the regulation merely denies exclusion under sec_104 to the extent that amounts received are in excess of the amounts provided by the regular workmen’s compensation act or by a statute in the nature of a workmen’s compensation act whichever is the basis for the exclusion in the particular case it does not apply to limit the exclusion of payments made under a statute in the nature of a workmen’s compensation act to the amount allowable under the state’s general workmen’s compensation statute revrul_83_91 also cites to revrul_59_269 1959_2_cb_39 which states that t he limitation ie amounts in excess of the amount provided in the applicable workmen’s compensation act or acts does not apply to statutes in the nature of workmen’s compensation which give recovery in lieu of or supplemental to workmen’s compensation which may be in excess of that received under the ordinary workmen’s compensation act emphasis added the statute limits payments to employees who are absent from work due to personal injury arising out of and in the course of employment and amounts paid are not determined by reference to the employee’s age length of service or prior contributions the statute is therefore a statute in the nature of a workmen’s wta-n-104310-00 compensation act accordingly the full amount received under the statute is excludable from gross_income under sec_104 of the code a finding that amounts received under a statute in the nature of a workmen’s compensation act are excludable from gross_income does not of course address the issue of whether those amounts are wages subject_to fica_taxes under sec_3121 of the code we note that the recent plr concerning the statute only addressed income_tax_withholding and did not address employment_taxes in any way sec_3101 and sec_3111 of the code provide for fica_taxes on employees and employers respectively the fica tax is based on a percentage of wages received or paid with respect to employment these taxes include the social_security and medicare taxes imposed on both the employer and the employee sec_3121 of the code provides generally that for fica purposes the term wages means all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3121 provides that the term does not include the amount of any payment on account of sickness or accident disability but in the case of payments made to an employee or any of his dependents excludes only payments which are received under a workmen's_compensation law sec_3121 of the code provides generally that the term employment means any service of whatever nature performed by an employee sec_3121 of the code excepts from the definition of the term employment service performed in the employ of a state or any political_subdivision thereof or any instrumentality of any one or more of the foregoing which is wholly owned thereby with certain exceptions sec_3121 provides that service included under an agreement entered into pursuant to sec_218 of the social_security act is considered employment sec_3121 provides that the term employee includes any individual who performs services that are included under an agreement entered into pursuant to sec_218 of the social_security act the flush language at the end of sec_3121 of the code provides that nothing in the regulations prescribed for purposes of chapter of the code relating to 1this conclusion is consistent with that reached in a recent private_letter_ruling plr concerning the statute a plr is directed only to the taxpayer on whose behalf it was requested and under sec_6110 of the code may not be used or cited as precedent wta-n-104310-00 income_tax_withholding which provides an exclusion from wages as used in that chapter shall be construed to require a similar exclusion from wages in the regulations prescribed for fica purposes sec_3121 of the code provides that the term wages for fica tax purposes does not include any payment on account of sickness or accident disability or medical or hospitalization expenses in connection with sickness or accident disability made by an employer to or on behalf of an employee after the expiration of calendar months following the last calendar month in which the employee worked for such employer in the absence of any explicit fica tax exclusion pertaining to amounts received under a statute in the nature of a workmen's_compensation_act payments made under the statute in excess of the state’s workmen’s compensation award must be considered wages for fica tax purposes until such time as an employee has been absent from work and qualifies for the exclusion provided in sec_3121 of the code ie after the expiration of calendar months however where an employee receives a workmen’s compensation award under the state’s workmen’s compensation law and those amounts are either returned to or retained by the employer the payments are treated as payments under the workmen’s compensation act and are not subject_to fica wages under sec_3121 of the code please call if you have any further questions harry beker 2there are other exceptions to the definition of wages for fica tax purposes listed in sec_3121 all of the provisions of sec_3121 should be considered to determine if any apply
